Citation Nr: 1623176	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status-post right total knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to October 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously denied a disability rating in excess of 30 percent for the residuals of a total knee replacement in a February 2014 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's decision and remanding the case for compliance with the terms of the JMR.

The Board remanded the case in February 2015 for further development.  The RO continued to deny the claim in the May 2015 supplemental statement of the case and returned the case to the Board for further adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability is productive of chronic residuals consisting of severe weakness manifested by anterior and medial instability requiring the constant use of a brace and a cane.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for status post right total knee replacement have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in April 2008, June 2008, October 2008, and January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that there has been compliance with the duty to assist.  38 U.S.C.A. § 5103A.   The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the notice and assistance requirements having been met, the Board may proceed to a decision on the claim.  

Laws and Governing Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470  (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


The Veteran was service connected for a right knee disability in a 1978 rating action, effective from November 1977.  The Veteran underwent right knee replacement surgery in October 1994.  Treatment records indicate that such surgery failed and the Veteran underwent a complete right total knee revision on March 13, 2007.  In the July 2008 rating decision, the Veteran's disability was evaluated as 100 percent disabling from March 2007, and continuing for thirteen months, with an evaluation of 30 percent from May 1, 2008, under Diagnostic Code 5055.  The Veteran seeks a rating in excess of 30 percent.   

For one year following the implantation of a knee prosthesis, a service-connected knee disability is rated as 100 percent disabling.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R.§ 4.71a, Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Extension of leg motion that was limited to five degrees warrants a zero percent rating.  A 10 percent rating requires extension limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R.    § 4.71a, Diagnostic Code 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Other impairment of the knee with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Moderate impairment warrants a 20 percent rating.  Severe impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Post-service private and VA treatment records reflect the Veteran's reports of pain in his knee and the need for supportive devices.  The Veteran reported that he wore a knee brace to help with instability in his knee and that he requires a cane to assist in walking. 

The Veteran was afforded a VA examination in June 2008.  The Veteran noted pain in the right knee which he rated as 8/10.  The Veteran reported that he occasionally wore a brace and that walking one block would aggravate his knee.  The Veteran reported that stairs also aggravated his knee and that he was not working as a result of his knee condition and that it interfered with his daily activities.  The examiner noted full extension of the right knee without pain.  He found mild laxity of the knee.  The examiner noted flexion of 0 to 80 degrees with pain in the entire right knee.  Active range of motion did not produce any fatigue or incoordination.  He found no additional loss of range of motion with repetitive motion testing.  

In April 2009, the Veteran attended a private evaluation of his knee.  The examiner noted that the Veteran was doing relatively well but still unable to walk or stand for any length of time.  Physical examination revealed a grossly stable right knee without joint effusion.  Range of motion was noted from 0 degrees to 110 degrees.  
The Veteran was afforded another VA examination in August 2009.  The Veteran reported limitation of motion as well as decreased strength with increased pain.  The examiner noted the use of a neoprene brace for stability and that he walked with a cane.  The examination showed range of motion from 0 to 90 degrees with pain at the extremes.  There was small effusion and mild medial laxity with valgus stress applied.  The examiner found no additional limitations following repetitive use other than increased pain without further loss of motion.  He noted no effect of incoordination, fatigue, weakness, or lack of endurance on his knee function.

The Veteran was afforded a third VA examination in April 2015.  The Veteran reported chronic distal anterior knee pain which was increased with standing, walking, stairs, and squatting.  The Veteran reported that he used a cane and brace for ambulation.  The examination showed range of motion from 0 to 90 degrees and noted pain which caused functional loss.  The examiner noted pain with weight bearing and localized tenderness or pain upon palpation without objective evidence of crepitus.  The examiner determined that he was unable to establish whether pain, weakness, fatigability or incoordination significantly limited functional ability after repeated use without resorting to mere speculation.  The examiner found no ankylosis, meniscal condition, recurrent subluxation, or lateral instability.  The examiner found that the Veteran's muscle strength was normal but found evidence of anterior and medial instability.  The examiner noted the Veteran's anterior knee scar, but found that it was neither painful nor unstable and measured a total length of 18 cm and width of 0.4 cm.  The examiner noted that the Veteran used a knee brace and cane constantly because of his knee condition and opined that the Veteran was unable to engage in manual labor, prolonged standing and walking, and that his condition entailed both anterior and medial instability with moderate pain with standing, walking, stairs and squatting. 



Analysis

The Board finds that the evidence satisfactorily reflects severe weakness in the affected extremity so as to warrant a 60 percent rating under Diagnostic Code 5055.  Specifically, as discussed above, the Veteran has repeatedly reported that he used both a cane and a knee brace for instability and weakness in his knee, and the April 2015 examiner found that the Veteran used both assistive devices constantly because of his anterior and medial instability.  Therefore the Board finds evidence of chronic severe weakness in the right knee.  In addition, the Veteran consistently reported both pain and tenderness.  While the pain noted was not severe, the Board finds that the totality of the evidence suggests chronic severe weakness in the right knee as to warrant a 60 percent rating.  

Notably, this is in excess of the ratings provided for in 5256, 5261, and 5262.  In addition, because the 60 percent rating is the same rating were the leg amputated at the middle or lower third of the thigh, (DC 5162), any other separate ratings as may otherwise have been indicated are not for assignment.  38 C.F.R. § 4.68 (The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.)


Extra-Schedular Consideration

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status-post right total knee replacement with the criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated and that there are no additional symptoms that are not addressed by the rating schedule.  The Veteran's subjective complaints-including but not limited to right knee weakness and instability manifest as anterior and medial instability and the constant need for assistive devices such as a brace and a cane -are contemplated by the rating criteria for Diagnostic Code 5055.  The Veteran's anterior and medial instability and his constant need for assistive devices are illustrative of the Veteran's chronic severe weakness in his right knee and form the basis for the Board's 60 percent award.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching its determination in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability and notes that such lay testimony is competent to describe certain symptoms associated with this disability, to include the aforementioned weakness and pain.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's status-post right total knee replacement.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected status-post right total knee replacement.  

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted entitlement to individual unemployability in 2009.  As such, the Veteran's entitlement to a TDIU need not be addressed further by the Board in this decision.


ORDER

A 60 percent disability rating for status-post right total knee replacement is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


